DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. US Pub 2014/0376179 in view of Gong et al. US Pub 2014/0363631 further in view of Hobbs et al. US Pub 2013/0075321.
Regarding claim 1, Jenkins discloses, 
A mobile device enclosure, comprising: 
a housing (Figure 1-3, 6-7, element 102) to enclose a computing device (fig 1, computing device 102); and 
a pull-out kickstand (fig. 3, 6-7, element 304; furthermore paragraph 26 describes material of kickstand) coupled to the housing via a movable hinge(hinge mechanism as described in paragraph 42), wherein an outer perimeter of the pull-out kickstand comprises a surface enhancement (Figure 3-4, paragraph 26-28 describes that kickstand includes a surface contact mechanism that reduces and/or prevent slippage on the surface on the surface 301; the 
Jenkins does not explicitly teach the surface enhancement includes a Nano molding technology (NMT) Nano structure wherein cavities formed by the nano structure are filled with plastic including fluoropolymer material.
Gong in similar field of mounting metal to resin/plastic material teaches a Nano molding technology (NMT) Nano structure (Paragraph 4), such that a metal-resin integrally molded product is formed, thereby the cavities formed by the NMT nano structure are filled with the plastic material (resin material as described in paragraph 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to have the kickstand and the surface enhancement on the kickstand which is made of metal/resin material of Jenkins to include a nano-molding technology (NMT) nano structure as taught by Gong such that the manufacturing steps of the metal-resin to be low cost and high performance (paragraph 4 of Gong) and provide an excellent strength of mechanical structure between the kickstand and the surface enhancement.

Hobbs teaches the use of resin material such as PTFE which is fluoropolymer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use fluoropolymer (PTFE) as taught by Hobbs as the polymer of Jenkin as modified by Gong since PTFE can be fashioned into a very physically strong membrane, also provides a great thermal stability and lastly provides high compressibility thereby the place where region where PTFE is placed on the kickstand with respect to the surface the kickstand is placed on will provide an excellent contact. 
Regarding the newly added limitation, wherein the plastic is cured to bond the plastic to the cavities (the office notes this is a method step, MPEP§2113, since the rejection above teaches all the limitation of the plastic being within the cavity thereby the limitation of being cured is a process step and not given weight in a product claim. Additionally, since all the structure is met of plastic being in the cavities and we know the plastic cures as it is placed, there is step occurs). Additionally Gong melts the plastic and then set it on the metal cavities thereby the end product is a cured plastic within the cavities since the melted plastic will solidified once cured. 
Regarding claim 2, Jenkins as modified teaches, 
Wherein the housing comprises a cut out area (figure 6, shows the cutout region where element 304 is placed as seen in figure 7 and as described in paragraph 46), wherein the pull-out kickstand is positioned in the cut out area in a closed position (figure 7) to provide a 
Regarding claim 3, Jenkins as modified teaches, 
Wherein the cut out area forms a U-shape (Figure 5 and 6, where figure 5 shows the view where you can see the shape of the kickstand which is corresponding to the cut out area provided on the housing (fig 6), thereby as seen in figure 5 at least U-shape of kickstand 304) and is located around a portion of a perimeter of the housing (Figures 3-4 and 7 shows the cutout at least the bottom portion of the housing and at the perimeter of the housing as clearly shown in fig 7 and 4; similar to figure 1 and 2 of present application).
Regarding claim 4, Jenkins as modified teaches, 
Wherein an outer surface of pull out kickstand with the surface enhancement is level with a non-cutout area of the housing when the pull-out kickstand is in closed position (Figure 6-7 and paragraphs 46-47, and as described in claim 2 the kickstand conforms to surface and forms a portion of the rear surface).
Regarding claim 5, Jenkins as modified teaches, 
Wherein the nano structure (paragraph 28 described various type of slip resistant material such as rubber, synthetic polymer, thermoplastic, nylon, etc., this is similar to the nan-structure as described in the specification of rubber material or thermoplastic; ; furthermore as provided in claim 1 Gong paragraph 4) is formed into a surface of the pulled-out kickstand.
Regarding claim 6, Jenkins as modified teaches, 

Regarding claim 16, Jenkins as modified teaches,
Wherein the plastic is cured in a temperature range of 60 degree Celsius to 120 degree Celsius (MPEP§2113, this is a product by process limitation as noted that in the product claim the process of how the end product is received is not given weight, thereby the end product is a cured plastic as indicated under claim 1; additionally since the combination as provided in rejection of claim 1 the prior arts teach all the structure and more specifically the specific plastic (Fluoropolymer) thereby the plastic will be cured within the range and time duration). 
Regarding claim 17, Jenkins as modified teaches,
Wherein the plastic is cured for a time period of 20 to 40 minutes (MPEP§2113, this is a product by process limitation as noted that in the product claim the process of how the end product is received is not given weight, thereby the end product is a cured plastic as indicated under claim 1; additionally since the combination as provided in rejection of claim 1 the prior arts teach all the structure and more specifically the specific plastic (Fluoropolymer) thereby the plastic will be cured within the range and time duration). 

Response to Arguments
Applicant's arguments filed on 8/2/2021 have been fully considered but they are not persuasive. 
Applicant provides arguments for the newly amended limitation of “wherein the plastic is cured to bond the plastic to the cavities” is not taught by the applied prior arts (Jenkins, Gong and Hobbs). The office respectfully disagrees. As provided in the rejection above the office notes that the newly amended limitation and newly added claims 16 and 17 are method step(s), MPEP§2113, since the rejection above teaches all the limitation of the plastic being within the cavity thereby the limitation of being cured is a process step and not given weight in a product claim. Additionally, since all the structure is met of plastic being in the cavities and we know the plastic cures as it is placed, there is step occurs. Additionally Gong melts the plastic and then set it on the metal cavities thereby the end product is a cured plastic within the cavities since the melted plastic will solidified once cured. 
Furthermore arguments regarding the newly added limitation, as provided in the rejection and disclosed in MPEP§2113, this is a product by process limitation as noted that in the product claim the process of how the end product is received is not given weight, thereby the end product is a cured plastic as indicated under claim 1; additionally since the combination as provided in rejection of claim 1 the prior arts teach all the structure and more specifically the specific plastic (Fluoropolymer) thereby the plastic will be cured within the range and time duration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ku et al. US Pub 2018/0217633. Ho US Pub 2017/0045911 Paragraph 23 describes the terminal end 62 maybe coated with rubber or other materials. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841